Citation Nr: 0906816	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  08-31 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a right ankle 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to 
February 1983, and from June 2004 to November 2005.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision from 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO). 

A hearing at the RO before the undersigned was conducted in 
January 2009.  A transcript of the proceeding is of record.  
At that hearing, the Veteran submitted additional evidence, 
and waived RO consideration of that evidence.  38 C.F.R. § 
20.1304 (2004).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's right ankle disability was incurred in service.


CONCLUSION OF LAW

The veteran's right ankle disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West & Supp. 2008); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Since, in this decision, the Board is granting service 
connection for right ankle disability, this is the greatest 
benefit the Veteran can receive under the circumstances.  Any 
failure to notify or assist her is inconsequential and, 
therefore, at most, no more than harmless error.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  While the notification did 
not advise the Veteran of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection, the RO will have the opportunity to provide 
proper notice prior to the assignment of a rating.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran's service treatment records note that she fell in 
September 2005 and injured her right knee.  The Veteran and a 
fellow serviceman contend that she also injured her right 
ankle at the time and she received treatment for it.  A VA 
orthopedic examination was conducted in June 2006.  The 
examiner essentially attributed the diagnosed right ankle 
sinus tarsi syndrome to the inservice injury.  There is no 
evidence to the contrary.  Therefore, service connection is 
warranted for a right ankle disability.  See Pond, supra.


ORDER

Entitlement to service-connected for a right ankle disability 
is granted.  





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


